—Appeal from a judgment of Supreme Court at Special Term, entered March 16, 1978 in Albany County, in a proceeding pursuant to CPLR article 78, which annulled the determination of the appellants herein and directed that petitioner’s bid deposit of $12,800 be returned to it. Petitioner entered a sealed bid for construction work involving the repair and replacement of roofs on various buildings at the Attica Correctional Facility. Petitioner’s base bid was $87,566. Two other bids were made for this project, one base bid at $189,350 and the other at $218,976. Petitioner’s alternate bid was also below that of the two other bidders. Bids were opened on June 29, 1977 and petitioner was subsequently forwarded contract documents for execution. On July 20, 1977, petitioner notified the commissioner that it had found serious errors in its bid and requested to withdraw the bid and recover its bid deposit. The commissioner rejected this request because of the three-week delay in notification of error and the failure to satisfactorily prove how the mistake occurred. Special Term granted petitioner’s application for withdrawal of the bid and return of the bid deposit. However, for the reasons set forth in Matter of T. P. K. Constr. Corp. v O’Shea (69 AD2d 316), we must reverse because the commissioner’s determination has a rational basis. We make no ruling on the merits of petitioner’s equitable claims. Judgment reversed, on the law, *757without costs, and petition dismissed. Mahoney, P. J., Greenblott, Staley, Jr., and Mikoll, JJ., concur; Main, J., not taking part.